—In a proceeding to stay arbitration of an underinsured motorist claim, the petitioner, Allstate Insurance Company, appeals from a judgment of the Supreme Court, Queens County (Kassoff, J.), dated August 21, 1995, which denied its petition and directed the parties to proceed to arbitration.
Ordered that the judgment is affirmed, with costs.
It is well established that an insurance carrier will be estopped from disclaiming coverage based on an exclusion in a policy when it has delayed unreasonably in issuing its disclaimer (see, Zappone v Home Ins. Co., 55 NY2d 131). The *480reasonableness of any delay in disclaiming coverage must be judged from the time that the carrier is aware of sufficient facts to issue a disclaimer (see, Matter of State Farm Mut. Auto. Ins. Co. v Cote, 200 AD2d 622). We agree with the Supreme Court that the petitioner insurance carrier unreasonably delayed in disclaiming coverage of the respondent’s claim.
We have considered the petitioner’s remaining contention and find it to be without merit. Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.